EXHIBIT FIRSTENERGY SOLUTIONS CORP. CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES Year Ended December 31, 2005 2006 2007 2008 2009 (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ 208,560 $ 418,653 $ 528,864 $ 506,410 $ 577,084 Interest and other charges, before reduction for amounts capitalized and deferred 196,355 189,141 157,700 141,511 152,226 Provision for income taxes 124,499 236,348 304,608 293,181 315,290 Interest element of rentals charged to income (a) 1,434 1,797 24,669 99,360 95,126 Earnings as defined $ 530,848 $ 845,939 $ 1,015,841 $ 1,040,462 $ 1,139,726 FIXED CHARGES AS DEFINED IN REGULATION S-K: Interest before reduction for amounts capitalized and deferred $ 196,355 $ 189,141 $ 157,700 $ 141,511 $ 152,226 Interest element of rentals charged to income (a) 1,434 1,797 24,669 99,360 95,126 Fixed charges as defined $ 197,789 $ 190,938 $ 182,369 $ 240,871 $ 247,352 CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES 2.68 4.43 5.57 4.32 4.61 (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined.
